This appeal is from a judgment against appellant in a bastardy proceeding instituted and prosecuted against him by one Adella Kelley, under the provisions of chapter 85 (sections 3416-3439) of the Code of Alabama 1923.
The proceedings appear to have been regularly conducted in the manner outlined in the statutory provisions referred to.
However, state's witness Matilda Kelley, the mother of prosecutrix, was allowed to testify, over appellant's timely objection that "the defendant (appellant) offered my daughter $130.00 to settle the case and she refused to do it." Exception was properly reserved to the ruling of the court allowing this testimony. Said ruling was erroneous. "Defendant's efforts to compromise cannot be proved as admissions against him, either in civil or criminal cases." Vowell v. State, 20 Ala. App. 322,101 So. 780. And see Martin v. State, 62 Ala. 119.
The appellant having denied ever having intercourse with the prosecutrix, it was, we think, competent to introduce in evidence properly identified letters written by him to her, of an endearing nature, or tone, as having some tendency to impeach his said denial. And we can see no good reason why such letters should have been excluded merely because not shown to have been written within the period of gestation of the bastard son of prosecutrix. *Page 332 
We do not think it was competent to have the greataunt of the bastard child exhibited to the jury for the purpose indicated in the testimony. Other questions it seems unnecessary to consider.
For the errors indicated, the judgment is reversed, and the cause remanded.
Reversed and remanded.